USCA11 Case: 21-12917     Date Filed: 03/24/2022       Page: 1 of 10




                                                        [PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-12917
                   Non-Argument Calendar
                  ____________________

FUAD FARES FUAD SAID,
                                                         Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A061-822-928
                   ____________________
USCA11 Case: 21-12917         Date Filed: 03/24/2022      Page: 2 of 10




2                       Opinion of the Court                   21-12917


Before JORDAN, NEWSOM, and TJOFLAT, Circuit Judges.
TJOFLAT, Circuit Judge:
        Fuad Fares Fuad Said seeks review of the Board of Immigra-
tion Appeals’ (“BIA”) final order affirming the Immigration Judge’s
(“IJ”) denial of his application for cancellation of removal. He ar-
gues that he satisfied his burden of demonstrating his eligibility for
cancellation of removal for certain lawful permanent residents be-
cause his violation of Fla. Stat. § 893.13(6)(a) did not relate to a con-
trolled substance, as defined in 21 U.S.C. § 802, and, thus, did not
prevent him from accruing the necessary seven-year period of con-
tinuous residence.
       When the BIA issues a decision, we review only that deci-
sion, except to the extent that the BIA expressly adopts the IJ’s de-
cision or agrees with the IJ’s reasoning. Gonzalez v. U.S. Att’y
Gen., 820 F.3d 399, 403 (11th Cir. 2016). We review the BIA’s legal
determinations de novo. Delgado v. U.S. Att’y Gen., 487 F.3d 855,
860 (11th Cir. 2007); see also Chevron, U.S.A., Inc. v. Nat. Res. Def.
Council, Inc., 467 U.S. 837, 842–44, 104 S. Ct. 2778, 2781–83 (1984)
(noting that deference applies only “[w]hen a court reviews an
agency’s construction of the statute which it administers”).
       Under INA § 240A, a petitioner is eligible for discretionary
cancellation of removal if he has resided continuously in the United
States for at least seven years after having been admitted for per-
manent residence for at least five years and has not been convicted
USCA11 Case: 21-12917        Date Filed: 03/24/2022      Page: 3 of 10




21-12917                Opinion of the Court                         3

of an aggravated felony. INA § 240A(a), 8 U.S.C. § 1229b(a). Pur-
suant to INA § 240A(d)(1), 8 U.S.C. § 1229b(d)(1), any period of
continuous residence or physical presence in INA § 240A(a), 8
U.S.C. § 1229b(a), ends when the alien has committed one of sev-
eral offenses specified in INA § 212(a)(2), 8 U.S.C. § 1182(a)(2). Sec-
tion 212(a) provides that any alien who commits a violation of any
state law or regulation relating to a controlled substance, as defined
in 21 U.S.C. § 802, is inadmissible. INA § 212(a)(2)(A)(i)(II); 8
U.S.C. § 1182(a)(2)(A)(i).
       Federal law defines marijuana as:
       [A]ll parts of the plant Cannabis sativa L., whether
       growing or not; the seeds thereof; the resin extracted
       from any part of such plant; and every compound,
       manufacture, salt, derivative, mixture, or preparation
       of such plant, its seeds or resin. [Marijuana] does not
       include . . . the mature stalks of such plant, fiber pro-
       duced from such stalks, oil or cake made from the
       seeds of such plant, any other compound, manufac-
       ture, salt, derivative, mixture, or preparation of such
       mature stalks (except the resin extracted therefrom),
       fiber, oil, or cake, or the sterilized seed of such plant
       which is incapable of germination.
21 U.S.C. § 802(16) (emphasis added). Florida law defines mariju-
ana as “all parts of any plant of the genus Cannabis, whether grow-
ing or not; the seeds thereof; the resin extracted from any part of
the plant; and every compound, manufacture, salt, derivative,
USCA11 Case: 21-12917        Date Filed: 03/24/2022      Page: 4 of 10




4                       Opinion of the Court                 21-12917

mixture, or preparation of the plant or its seeds or resin.” Fla. Stat.
§ 893.02(3) (emphasis added).
        We apply the categorical approach to determine whether a
state conviction constitutes an offense relating to a controlled sub-
stance. Chamu v. U.S. Att’y Gen., 23 F. 4th 1325, 1329 (11th Cir.
2022). That means we do not consider the facts specific to Said's
conviction. Id. Instead, we look to the statute defining the crime
of conviction to decide whether convictions under the state statute
necessarily entail the conduct that triggers federal immigration
consequences. Id. If a conviction under the Florida marijuana pos-
session statute always relates to a federally controlled substance—
that is, if the substances proscribed by the Florida law are all feder-
ally controlled substances—then the state conviction triggers im-
migration consequences. Id.; see also Guillen v. U.S. Att’y Gen.,
910 F.3d 1174, 1185 (11th Cir. 2018) (holding that § 893.13(6)(a) is
divisible by the identity of the substance involved).
       The Supreme Court has made clear that litigants who con-
tend that state statutes are broader than their federal analogues
cannot simply apply “legal imagination to a state statute's lan-
guage” and hope to prevail. Gonzalez v. Duenas-Alvarez, 549 U.S.
183, 193, 127 S. Ct. 815, 822 (2007). A relevant difference exists only
when there is “a realistic probability, not a theoretical possibility,
that the State would apply its statute to conduct that that falls out-
side the generic definition of a crime.” Id. The simplest way for an
offender to show that realistic probability is to “point to a case” in
which the state statute was used to prosecute such
USCA11 Case: 21-12917         Date Filed: 03/24/2022      Page: 5 of 10




21-12917                Opinion of the Court                           5

conduct. Chamu, 23 F. 4th at 1330. However, in Ramos v. U.S.
Att’y Gen., we rejected the government’s argument that the of-
fender must always “point to a case,” reasoning that “Duenas–Al-
varez does not require this showing when the statutory language
itself, rather than the application of legal imagination to that lan-
guage, creates the realistic probability that a state would apply the
statute to conduct beyond the generic definition.” 709 F.3d 1066,
1071-72 (11th Cir. 2013) (quotation marks omitted).
        After Ramos, in Moncrieffe v. Holder, the Supreme Court
held that, according to “the everyday understanding of ‘traffick-
ing,’” violation of a Georgia statute punishing the possession of ma-
rijuana with intent to distribute did not constitute “illicit trafficking
in a controlled substance” and, thus, an “aggravated felony.” 569
U.S. 184, 194-95, 206, 133 S. Ct. 1678, 1693 (2013). Before conclud-
ing, the Court addressed the government’s concern that convic-
tions under state firearms laws lacking antique-firearm exceptions
would fail the categorical inquiry. Id. at 205. It noted that “a
noncitizen would have to demonstrate that the State actually pros-
ecutes the relevant offense in cases involving antique firearms,” cit-
ing Duenas-Alvarez. Id. at 206. We later categorized this part of
Moncrieffe as dicta and expressed “doubts that requiring exemplar
prosecutions in cases involving obviously overbroad language
makes sense” without deciding whether such dicta was controlling.
Aspilaire v. U.S. Att’y Gen., 992 F.3d 1248, 1255 (11th Cir. 2021).
      In United States v. Vail-Bailon, we held that, by its plain
terms and according to Florida caselaw interpreting such terms,
USCA11 Case: 21-12917            Date Filed: 03/24/2022        Page: 6 of 10




6                         Opinion of the Court                      21-12917

Florida’s felony battery statute categorically matched the Guide-
lines’ definition of a “crime of violence.” 868 F.3d 1293, 1303 (11th
Cir. 2017) (en banc). We further concluded that the defendant’s
farfetched hypothetical examples 1 of overbreadth did not change
our holding. Id. at 1305-06; see also Pierre v. U.S. Att’y Gen., 879
F.3d 1241, 1252 (11th Cir. 2018) (holding that, because the Florida
offense of knowingly causing a child to come into contact with cer-
tain bodily fluids, “[b]y its plain terms,” constituted a crime involv-
ing moral turpitude, the petitioner’s failure to provide any exem-
plar cases precluded overbreadth, despite the petitioner’s hypothet-
ical of expelling urine on a child’s jellyfish sting).
        In Matter of Navarro Guadarrama, the BIA held that the al-
ien’s convictions for possession of marijuana in violation of
§ 893.13(6)(a) constituted violations of state law relating to a con-
trolled substance, as defined in § 802. 27 I. & N. Dec. 560, 568 (BIA
2019). It reasoned that “the fact that some incongruity exists be-
tween the Federal and Florida laws is not dispositive.” Id. at 562.
Then, citing Duenas-Alvarez and Matter of Ferreira, 26 I. & N. Dec.
415 (BIA 2014), the BIA stated that, even if a state statute is facially
overbroad, the alien must show that in either his own case or other
cases that the state court “actually applied the statute to an offense
that is not federally controlled.” Id. at 562-63. It also relied on the

1 For instance, Vail-Bailon argued that an individual who, by tickling a friend
who happens to be standing near an open window, startles said friend into
falling out of the window, could be prosecuted for felony battery under Flor-
ida law. Vail-Bailon, 868 F.3d at 1305.
USCA11 Case: 21-12917        Date Filed: 03/24/2022     Page: 7 of 10




21-12917               Opinion of the Court                         7

notion that Moncrieffe and Vail-Bailon rejected Ramos’ under-
standing of the realistic probability doctrine. Id. at 563-64. In a
footnote, the BIA noted that the stated purpose of Florida's expan-
sion of the definition of marijuana was “to facilitate law enforce-
ment’s determination of the precise weight of a controlled sub-
stance by eliminating the time-consuming need for drug labs to
separate the prohibited part of the cannabis plant from the stalks
and stems, which are of no drug value to the user.” Id. at 562 n.3.
       More recently, in Chamu, however, we reiterated that an
offender need not produce a sample prosecution “‘when the statu-
tory language itself, rather than the application of legal imagination
to that language, creates the realistic probability that a state would
apply the statute to conduct beyond the generic defini-
tion.’” Chamu, 23 F. 4th at 1330 (quoting Ramos, 709 F.3d at 1072).
Thus, a litigant can use facially overbroad statutory text to meet
the burden of showing the realistic probability that the state law
covers more conduct than the federal. Id. Nonetheless, when state
and federal statutes do not diverge to any significant degree—that
is, when a state statute with different terminology is nonetheless
no broader than the federal standard—no realistic probability of
broader prosecution exists. Id. Different words alone are not
enough. Id. Consequently, in Chamu, we held that, although Flor-
ida’s definition of cocaine covered a type of stereoisomer that some
chemical compounds have and that the federal definition did not
cover, this difference between the two definitions of cocaine did
not create a realistic probability of broader prosecution because the
USCA11 Case: 21-12917        Date Filed: 03/24/2022     Page: 8 of 10




8                      Opinion of the Court                 21-12917

petitioner did not offer any proof that cocaine had the type of ste-
reoisomer not covered by federal law. Id. at 1331; see also
Aspilaire, 992 F.3d at 1258 (holding that guns that could be created
but have not been and that were not covered by the antique-fire-
arm exception to Florida’s felon-in-possession statute did not create
a realistic probability of broader prosecution). Further, because the
petitioner also did not “point to a case,” we concluded that he failed
to establish overbreadth. Chamu, 23 F. 4th at 1330, 1332.
       In contrast, in United States v. Eason, we held that a viola-
tion of the Hobbs Act robbery statute’s proscription against threats
of force to “person or property” could not support a career offender
enhancement because it criminalized conduct beyond U.S.S.G.
§ 4B1.2(a)’s threats of force to “the person of another.” 953 F.3d
1184, 1189-90 (11th Cir. 2020). We declined to “ignore the statu-
tory text and construct a narrower statute than the plain language
supports” and concluded that the defendant did not need to “point
to a case,” given the plain text of the Hobbs Act robbery statute.
Id. at 1192 (quotation marks omitted); see also Harris v. Garner,
216 F.3d 970, 976 (11th Cir. 2000) (en banc) (“[T]he role of the judi-
cial branch is to apply statutory language, not to rewrite it.”); Rob-
bins v. Garrison Prop. & Cas. Ins. Co., 809 F.3d 583, 586 (11th Cir.
2015) (quotation marks omitted) (“When the statute is clear and
unambiguous, [Florida] courts will not look behind [its] plain lan-
guage for legislative intent.”).
       Based on the foregoing, we conclude that the BIA and IJ
erred in finding that Said was ineligible for cancellation of removal.
USCA11 Case: 21-12917             Date Filed: 03/24/2022         Page: 9 of 10




21-12917                   Opinion of the Court                                 9

By the plain language of § 893.02(3), not all substances that it pro-
scribes are federally controlled. Section 893.02(3) includes “all
parts” of the marijuana plant, while federal law does not. For in-
stance, federal law does not include the mature stalks of the mari-
juana plant or fiber produced from such stalks. 21 U.S.C. § 802(16).
This is a significant divergence, and on its own, is sufficient to es-
tablish a realistic probability of broader prosecution under Florida
law. 2 Notably, unlike in Chamu, in which the petitioner presented
a hypothetical form of cocaine covered by state, but not federal,
law to attempt to establish overbreadth, 23 F. 4th at 1331, the stalks
of the marijuana plant do exist. Consequently, Florida law does
not simply use different terminology to describe the same sub-
stance proscribed by federal law. And although the BIA and IJ both
concluded that the Florida and federal definitions of marijuana did
not diverge to any significant degree and thus did not create a real-
istic probability of broader prosecution, our court generally does
not “ignore the statutory text and construct a narrower statute than
the plain language supports.” Eason, 953 F.3d at 1192; Harris, 216
F.3d at 976.



2 The Eighth Circuit recently reached the same conclusion in Gonzalez v. Wil-
kinson, after concluding that “the plain language of the Florida statute makes
clear that it applies to conduct not covered by the federal statute.” 990 F.3d
654, 661 (8th Cir. 2021). When a state “statute’s reach is clear on its face,” the
court explained, “it takes no ‘legal imagination’ or ‘improbable hypotheticals’
to understand how it may be applied and to determine whether it covers con-
duct an analogous federal statute does not.” Id. at 660.
USCA11 Case: 21-12917        Date Filed: 03/24/2022     Page: 10 of 10




10                      Opinion of the Court                 21-12917

        Because a violation of Fla. Stat. § 893.13(6)(a) did not relate
to a controlled substance as defined under federal law, Said’s con-
viction under this statute in 2017 did not affect his ability to accrue
the required seven years of continuous eligibility necessary for can-
cellation of removal. Instead, Said’s residence “clock” stopped in
2019 when he was arrested for fleeing and eluding while lights and
sirens were activated. At this point in time, Said had lived in the
United States continuously for eight years, thereby meeting the res-
idency requirement under INA § 240A. Accordingly, we grant
Said’s petition and remand to the BIA.
PETITION GRANTED AND REMANDED.